RESIGNATION OF

The Director, CEO & CFO

OF

GRCR PARTNERS INC.







The following is a true copy of the Director, Chief Executive Officer and Chief
Financial Officer’s Resignation from the Corporation, held this 14th day of
September, 2018;




WHEREAS the undersigned was appointed as Director, Chief Executive Officer and
Chief Financial Officer of the Corporation and has served in said capacity to
date, he has determined at this time to formally RESIGN and renounce all further
corporate designation or affiliation with GRCR PARTNERS INC. and hereby formally
RESIGNS, and severs any and all officials ties, duties, obligations or
liabilities regarding GRCR PARTNERS INC., and does hereby, by affixing, his
signature hereto, officially as his last corporate act, DOES HEREBY RESIGN. This
Resignation is not the result of any dispute with management.




The Board shall choose a new Chief Financial Officer at a time and place of its
choosing.  










DATED:  14th September, 2018










_/s/ Sean Conrad__________

Sean Conrad, CEO, CFO

GRCR PARTNERS INC.

  









